Citation Nr: 0020809	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The appellant is the widow of a veteran, who served on active 
duty from April 1953 to April 1956, from September 1958 to 
October 1959, and from October 1965 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied inter alia, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant timely 
appealed this determination to the Board.

In her Appeal to the Board (VA Form 9) received in January 
1999, the appellant requested a personal hearing before a 
member of the Board in Washington, D.C.  The appellant was 
scheduled for a personal hearing before a member of the Board 
in Washington, D.C., in May 1999.  However, in a statement 
dated in March 1999, the appellant notified the RO that she 
wished to cancel her personal hearing.

The Board will remand for the issuance of a Statement Of the 
Case (SOC) the issue of entitlement to dependency and 
indemnity compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C. § 1318.  See Manlincon v. West, 12 
Vet. App. 238, 240 (1999).


FINDINGS OF FACT

1.  Service medical records reflect hospitalization and 
treament for heart problems; assessments included possible 
rheumatic heart disease (murmur); possible rheumatic heart 
disease, inactive, with aortic and mitral insufficiency; and 
aortic valvular insufficiency.  

2.  The veteran died on July [redacted], 1997, at the age 
of 62.  The certificate of death reported the immediate cause 
of death as cardiopulmonary arrest.  The other significant condition 
contributing to death but not resulting in the underlying 
cause was atherosclerotic heart disease.

3.  At the time of the veteran's death, service connection 
was in effect for aortic valve disease, evaluated as 10 
percent disabling; residuals of a left knee injury, evaluated 
10 percent disabling; residuals of a right left knee injury, 
evaluated as 10 percent disabling; residuals of a left thumb 
injury, evaluated as 10 percent disabling; residuals of a 
right thumb injury, evaluated as 10 percent disabling; 
residuals of a left shoulder injury, evaluated as 
noncompensable; residuals of a left Achilles tendon, 
evaluated as noncompensable; residuals of a right shoulder 
injury, evaluated as noncompensable; degenerative disc 
disease, spondylosis of the lumbar spine, evaluated as 
noncompensable; and right hearing loss, evaluated as 
noncompensable.

4.  Medical treatise evidence has been submitted that 
indicates that, by early middle age, the vast majority of 
sudden cardiac death are due to coronary artery disease, and 
that additional underlying diseases include rheumatic 
disease.  

5.  The appellant's claim is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence, must show that a disability 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or contributory cause of 
death.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. 
§§ 3.303, 3.310(a), 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically  
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health as to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312 (c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312 (c)(4).

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  For service connection for the 
cause of death of a veteran, the first requirement, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996).  Specifically, there must be competent medical 
evidence that an established service-connected disorder 
caused or contributed to death, or medical evidence that the 
conditions involved in death are linked to service or to an 
established service connected condition.  Ruiz v. Gober, 10 
Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 423 
(1995). 

In this case, the appellant contends that service connection 
for the cause of the veteran's death is warranted because her 
husband was service connected for heart disease; his death 
was a sudden cardiac death, and according to the medical 
information and diagnosis, sudden cardiac death could be 
attributed to underlying heart disease.

A review of the record discloses that the veteran died on 
July [redacted], 1997, at the age of 62.  The certificate of death 
reported the immediate cause of death as cardiopulmonary 
arrest.  The other significant condition contributing to 
death but not resulting in the underlying cause was 
atherosclerotic heart disease.  It was noted that no autopsy 
was performed.

At the time of the veteran's death, service connection was in 
effect for aortic valve disease, evaluated as 10 percent 
disabling; residuals of a left knee injury, evaluated 10 
percent disabling; residuals of a right left knee injury, 
evaluated as 10 percent disabling; residuals of a left thumb 
injury, evaluated as 10 percent disabling; residuals of a 
right thumb injury, evaluated as 10 percent disabling; 
residuals of a left shoulder injury, evaluated as 
noncompensable; residuals of a left Achilles tendon, 
evaluated as noncompensable; residuals of a right shoulder 
injury, evaluated as noncompensable; degenerative disc 
disease, spondylosis of the lumbar spine, evaluated as 
noncompensable; and right hearing loss, evaluated as 
noncompensable.

The service medical records revealed that the veteran was 
hospitalized for evaluation of possible rheumatic heart 
disease (murmur) on October 2, 1968.  The diagnoses were 
cardiac murmur, etiology underdetermined, possible congenital 
bicuspid aortic valve with hemodynamically, and possible 
rheumatic heart disease, inactive, with aortic and mitral 
insufficiency.  He was transferred to the Naval hospital in 
Portsmouth, Virginia for definite cardiac catheterization.  
Another service hospitalization record dated later on 
October 5, 1968, showed that the veteran underwent a cardiac 
catheterization without difficulty.  The diagnosis was aortic 
valvular insufficiency, hemodynamically insufficient.  A 
subsequent hospitalization record dated on October  30, 1968, 
included a diagnosis of aortic insufficiency, etiology 
unknown, functioning hemodynamically insignificant.

A private terminal hospital record dated in July 1997 noted 
that the veteran was hospitalized after having collapsed 
while playing golf.  It was also noted that the veteran had 
been in good health, except for mild obesity, and that he 
felt well that morning.  It was further noted that 
cardiopulmonary resuscitation was attempted, but that the 
veteran was dead on arrival with cardiopulmonary arrest.

Significantly, in November 1997, the appellant submitted 
medical treatise evidence that indicates that by early middle 
age, the vast majority of sudden cardiac death are due to 
coronary artery disease; and that underlying diseases, in 
addition to coronary artery disease, include rheumatic heart 
disease (valvular heart disease).  

The Board finds that, on the basis of the record as a whole, 
the appellant's claim is, at least, plausible, and, hence, 
well grounded.  As noted above, heart disease was shown in 
service and service connection for aortic valve insufficiency 
was in effect at the time of his death.  Further, the 
appellant has submitted medical treatise evidence 
establishing a possible nexus between sudden cardiac death 
and heart disease, to include rheumatic heart disease 
(valvular heart disease).  As regards such evidence, the 
Board notes that United States Court of Veterans Appeals (now 
known as United States Court of Appeals for Veterans Claims) 
(Court) has held that where medical treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty, under the facts of a specific case, such 
evidence can provide the requisite medical nexus to establish 
the threshold level of plausibility and thus render the claim 
well grounded.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999); Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, 
the Board finds that such generic medical evidence is 
sufficient because it establishes rheumatic heart disease 
(valvular heart disease) as a primary cause of sudden cardiac 
death; by, inference, establishing the possibility of a 
relationship between the veteran's service-connected 
condition and his death.  Accordingly, the Board finds that 
the appellant has submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death; to this extent, the claim must be granted.


ORDER

As evidence of a well-grounded claim for service connection 
for the cause of the veteran's death has been presented, the 
appeal is granted to this extent.



REMAND

As determined above, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded, and as such, VA is under a statutory duty to 
assist the appellant with the development of evidence 
pertinent to this claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).

In view of the foregoing, the Board finds that, after 
obtaining and associating with the claims file all 
outstanding pertinent medical records of the veteran, a VA 
cardiologist should be given an opportunity o review the 
relevant evidence in the claims folder and provide an opinion 
as to the nature of the relationship, if any, between the 
cardiopulmonary arrest and atherosclerotic heart disease 
noted on the veteran's certificate of death and the aortic 
valve disease (rheumatic heart disease) diagnosed in service.  
See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Moreover, in a December 1998 rating decision, the RO denied 
the appellant's claim for entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C. § 1318.  In her 
Appeal to the Board (VA Form 9) received in December 1998, 
the appellant expressed her disagreement with the denial of 
DIC benefits.  The Board construes the appellant's statement 
as a timely NOD regarding the issue of DIC benefits.  Such a 
notice requires that the Board remand this issue to the RO 
for issuance of a SOC.  See Manlincon, 12 Vet. App. at 240.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
all outstanding records of pertinent 
medical examination and treatment of the 
veteran from the VA Medical Center in 
Durham, North Carolina; and any other 
source or facility identified by the 
appellant.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The entire claims file, to include a 
complete copy of this REMAND, should be 
forwarded to a VA cardiologist for review 
and opinion.  After a comprehensive 
review of the claims file, the physician 
should provide an opinion as to whether 
it is at least as likely as not that a 
disability of service origin, to include 
rheumatic heart disease, or one resulting 
from or otherwise related to a service-
connected disability, caused, or 
contributed substantially or materially 
to cause, death.  In providing such an 
opinion, the examiner must specify and 
address the nature an extent of the 
relationship, if any, between rheumatic 
heart disease diagnosed in service and 
the cardiopulmonary arrest and 
atherosclerotic heart disease resulting 
in the veteran's death.  The complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, must be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death, on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority, specifically to include that 
cited to above.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the 
appellant continue to be denied, she must 
be furnished a Supplemental Statement of 
the Case (SSOC) and given an opportunity 
to submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

6.  The RO should furnish to the 
appellant and her representative an SOC 
on the issue of entitlement to DIC 
benefits under the provisions of 
38 U.S.C.A. § 1318.  The appellant and 
her representative are hereby reminded 
that they must perfect an appeal as to 
this issue by filing a timely substantive 
appeal in order to obtain review by the 
Board.  If, and only if, the appellant 
completes her appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this issue can be returned 
to the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


